Citation Nr: 0427881	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  98-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an adjustment disorder and major 
depression.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from March 1984 to 
March 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic psychiatric disorder to include an adjustment 
disorder and major depression.  In July 2002, the Board 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for a chronic psychiatric disorder and additional 
development of the record was necessary.  In August 2003, the 
Board remanded the veteran's claim to the RO for additional 
development of the record.  The veteran has represented 
himself throughout this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the veteran's service personnel records, the 
Board observes that the veteran was ordered to active duty 
for training with the Army Reserve in April 1987.  In a June 
1987 written statement, the veteran reported that he had been 
unable to appear for scheduled VA examinations for 
compensation purposes as he had been on active duty for 
training between April 20, 1987 and June 17, 1987.  The 
report of a March 2004 VA examination for compensation 
purposes states that the veteran was currently a member of 
the Army Reserve and had served with that service entity 
since 1987.  The veteran's additional periods of active 
service and active duty for training with the Army Reserve 
have not been verified.  

An October 1997 written statement from Gomez Alba, M.D., 
indicates that he had treated the veteran for his psychiatric 
complaints since May 20, 1994.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's complete 
periods of active service, active duty, 
active duty for training, and inactive 
duty for training with the Army Reserve 
and (2) forward all available service 
medical records associated with such duty 
for incorporation into the record.  

2.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his chronic psychiatric 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact Gomez Alba, M.D., and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3. The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic psychiatric 
disorder to include an adjustment 
disorder and major depression.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

